Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-13 are allowable because the applicant' s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A method implemented at a network device in a communication network, comprising: 
determining a first utility value of a first network slice and a second utility value of a second network slice of the communication network, a network slice corresponding to a set of network functions for a set of services, a utility value of the network slice indicating a level of demand for system resources of the communication network by the set of services associated with the network slice; 
determining a difference between the first utility value and the second utility value; and 
in response to the difference exceeding a threshold utility value, updating system resources for a plurality of network slices of the communication network.
Independent Claim 7. 
A network device in a communication network, comprising: 
a processor; and 
a memory storing instructions which, when executed by the processor, cause the 3Atty. Dkt. No. 29250H-000099-US-NP U.S. Application No. 16/651,536 network device to perform acts comprising: 
determining a first utility value of a first network slice and a second utility value of a second network slice of the communication network, a network slice corresponding to a set of network functions for a set of services, a utility value of the network slice indicating a level of demand for system resources of the communication network by the set of services associated with the network slice; 
determining a difference between the first utility value and the second utility value; and 
in response to the difference exceeding a threshold utility value, updating system resources for a plurality of network slices of the communication network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Senarath (US 2016/0352645 A1) discloses a method for managing network slice 


Qiao (US 11,153,813 B2) discloses network slicing to provide services for a wireless device. A network slice may be used for a wireless device based on a network entity located in a home public land mobile network (PLMN) or in a visited PLMN {Figs.9-12}.

Qiao (US 10,764,789 B2) discloses network slicing to provide services for a wireless device. A network slice may be determined for the wireless device based on a required bandwidth for the network slice and/or charging information for the network slice {Figs. 9-12, 19-21, 25}.

Samdanis (US 2019/0174498 A1) discloses a communication apparatus for facilitating setting up of a network slice for service provision in a time division duplex system included a receiver configured to receive a request for a network slice for at least one service. A processor is configured to specify, for the requested network slice, at least one of an uplink/downlink (UL/DL) configuration and a reconfiguration timescale. A transmitter is configured to notify at least one of a communication entity of a radio 

Shimojou (US 2017/0208019 A1) discloses a slice management system and a slice management method that can dynamically adjust the amount of resources when the amount of resources is insufficient to create a slice. A storing unit of a NFVO stores slice utilization status information. In a BSS/OSS, an allocation determination unit determines to create a new slice or extend an existing slice, and when resources for creation of a new slice or extension of an existing slice are insufficient, a resource change determination unit determines a slice for reduction based on the slice utilization status information. A resource request unit of the NFVO reduces resources of the determined slice {Figs.4-9}.

Talebi Fard (US 10,616,934 B2) discloses a session request for a wireless device comprising a network slice isolation information parameter. A user plane function may be selected, based on the network slice isolation information parameter, to provide the requested session for the wireless device {Figs. 9-12, 19-21, 24-26}.

Kodaypak (US 10,601,932 B2) discloses a customized and/or localized core slice being selected that can deliver the requested service with target performance parameters. According to an aspect, dynamic selection, control, and/or management reporting can be provided for core network slices. Moreover, optimal core network slice selection can be performed to reduce network transport costs and efficiently deliver 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464